Exhibit 10.27

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of September 7,
2004, amends and supplements that certain Revolving Credit Agreement dated as of
August 15, 2003 (the “Credit Agreement”) between FIRST COMMUNITY BANCORP (the
“Borrower”) and U.S. BANK NATIONAL ASSOCIATION (the “Lender”).

 

RECITAL

 

The Borrower and the Lender desire to amend the Credit Agreement as provided
below.

 

AGREEMENTS

 

In consideration of the promises and agreements set forth in the Credit
Agreement, as amended hereby, the Lender and the Borrower agree as follows:

 

1.                                       Definitions and References. 
Capitalized terms not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.  All references to the Credit Agreement contained
in the related loan documents (collectively, the “Loan Documents”) shall, upon
fulfillment of the conditions set forth in section 3 below, mean the Credit
Agreement as amended by this Second Amendment.

 

2.                                       Amendment to Credit Agreement.  Section
1.2 of the Credit Agreement is amended by deleting “October 13, 2004” contained
therein and substituting “August 13, 2005” in its place.

 

3.                                       Effectiveness of First Amendment.  This
Second Amendment shall become effective upon its execution and delivery by the
Borrower and the Lender and receipt by the Lender of evidence satisfactory to
the Lender that The Northern Trust Company has extended the maturity date of the
Other Bank Agreement to a date no sooner than August 13, 2005.

 

4.                                       Representations and Warranties.  The
Borrower represents and warrants to the Lender that:

 

--------------------------------------------------------------------------------


 

(a)                                  The execution, delivery and issuance of
this Second Amendment, and the performance by the Borrower of its obligations
hereunder, are within its corporate power, have been duly authorized by proper
corporate action on the part of the Borrower, are not, to the Borrower’s
knowledge, in violation of any existing law, rule or regulation of any
governmental agency or authority, any order or decision of any court, the
Articles of Incorporation or By-Laws of the Borrower or the terms of any
agreement, restriction or undertaking to which the Borrower is a party or by
which it is bound, and do not require the approval or consent of the
shareholders of the Borrower, any governmental body, agency or authority or any
other person or entity; and

 

(b)                                 The representations and warranties contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects as of the date of this Second Amendment and, to the Borrower’s
knowledge, no condition exists or event or act has occurred that, with or
without the giving of notice or the passage of time, would constitute an “Event
of Default” under the Credit Agreement.

 

5.                                       Costs and Expenses.  The Borrower
agrees to pay to the Lender, on demand, all reasonable costs and expenses
(including reasonable attorneys’ fees) paid or incurred by the Lender in
connection with the negotiation, execution and delivery of this Second
Amendment.

 

6.                                       Full Force and Effect.  The Loan
Agreement, as amended hereby, remains in full force and effect.

 

7.                                       Counterparts.  This Second Amendment
may be executed in any number of counterparts, all of which taken together shall
constitute one agreement, and any party hereto may execute this Second Amendment
by signing any such counterpart.

 

 

FIRST COMMUNITY BANCORP

 

 

 

BY

/s/ Victor R. Santoro

 

 

 

Victor R. Santoro, Executive Vice
President & Chief Financial Officer

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

BY

/s/ Jon B. Beggs

 

 

 

Jon B. Beggs, Vice President

 

2

--------------------------------------------------------------------------------